Citation Nr: 1025545	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as 
glaucoma, as secondary to the Veteran's service-connected type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969, from February 1970 to August 1983, and from October 1990 to 
March 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In February 2009 the Veteran testified at a videoconference Board 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  

The case was previously before the Board in April 2009, on which 
occasion it was remanded for additional development.  The 
requested development has been completed to the extent possible 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's eye disorder is not shown to be causally or 
etiologically related to the Veteran's service-connected type II 
diabetes mellitus. 


CONCLUSION OF LAW

The Veteran's eye disorder is not proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009); 38 C.F.R. 
§ 3.310(a) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated May 2005 and June 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for an 
eye disorder as secondary to his service-connected type II 
diabetes mellitus.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused by 
the service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 
38 C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the law in 
effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to 
pending claims if they have impermissibly retroactive effects). 

In September 2003, the Veteran was granted entitlement to service 
connection for type II diabetes mellitus.  The Veteran first 
claimed entitlement to service connection for glaucoma as 
secondary to his service-connected type II diabetes mellitus in 
March 2004.  Based on a July 2004 VA examination the RO issued an 
August 2004 rating decision denying entitlement to service 
connection.  In May 2005 the Veteran again requested entitlement 
to service connection for an eye disability, this time claimed as 
blurred vision.  A December 2005 rating decision denied 
entitlement to service connection on this basis.  The Veteran 
submitted a Notice of Disagreement (NOD) in January 2006.  The RO 
issued a Statement of the Case (SOC) in February 2006 and in 
March 2006 the Veteran filed a Substantive Appeal (VA Form 9).  
The Board remanded the claim for further development in April 
2009.  The requested development has been completed to the extent 
possible and no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Veteran's claim is once again before 
the Board.

The Board notes that the Veteran's service treatment records do 
not reveal any diagnosis of or treatment for any condition 
related to the eyes or any form of visual disability, including 
glaucoma.  

The Veteran was afforded a VA Compensation and Pension (C & P) 
eye examination in September 2005.  After reviewing the claims 
file and examining the Veteran, the examiner determined that the 
only symptom exhibited by the Veteran was blurred vision.  With 
corrective lenses the Veteran had 20/20 vision except for far 
vision in his right eye, which was 20/25.  Nuclear and anterior 
subcapsular cataracts were noted.  However, the examiner 
determined that the Veteran did not have any diabetic retinopathy 
in either eye.  The examiner also determined that the Veteran's 
glaucoma was not related to diabetes.  Finally, the examiner 
determined that the Veteran's blurred vision was a result of 
cataracts, but that this condition was not related to service.  
An additional VA examination report from June 2006 indicates that 
another examiner also determined that the Veteran did not have 
diabetic retinopathy.

In February 2009 the Veteran testified at a hearing before a 
Veterans Law Judge.  During that hearing the Veteran stated that 
he was diagnosed with glaucoma in September 2005 and that he was 
given eye drops at that time, which he continues to use.  He 
stated that the current difficulties with his eyes are 
characterized by blurry vision.  The Veteran also indicated that 
several physicians have told him that there is no relationship 
between his glaucoma and his diabetes.  

Following the Board's April 2009 remand, and in accordance with 
its directives, the RO/AMC scheduled the Veteran for another VA 
examination, which was performed in August 2009.  That examiner 
noted that the Veteran had both glaucoma and age-related 
cataracts.  She further noted that there was no diabetic 
retinopathy seen on examination.  Following this examination the 
examiner stated that in this case, the Veteran's glaucoma was 
less likely than not caused by or aggravated by his service-
connected diabetes.  By way of rationale, she indicated that 
there was no retinopathy or other diabetic complications in his 
eyes and that his blurry vision was due to age-related cataracts.  
Finally, she stated that the Veteran does not have any diabetic 
neovascularization of the iris, which may rarely cause glaucoma 
in some patients.  In a January 2010 addendum the examiner 
indicated having reviewed the Veteran's claim file and reiterated 
her stated that there was no connection between the Veteran's 
glaucoma and his diabetes.

Without medical evidence linking the Veteran's current diagnosis 
of glaucoma to his service-connected type II diabetes mellitus, 
service connection on a secondary basis cannot be established.  
Furthermore, the evidence does not show that the Veteran's 
glaucoma was in any way aggravated by his diabetes.  

The Board has reviewed the Veteran's statements in support of the 
claim.  The Veteran clearly believes that he has glaucoma that is 
due to his service-connected type II diabetes mellitus, but he 
has presented no persuasive evidence supporting that belief.  In 
fact, all competent evidence regarding etiology indicates that 
the Veteran's glaucoma and diabetes are completely unrelated.  
The Veteran is certainly competent to report symptoms such as 
pain or blurry vision, which are easily recognizable symptoms 
that come through senses; however, as a lay person, the Veteran 
is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as a diagnosis of a condition 
or any etiological relationship between that condition and any 
other condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In conclusion, the evidence deemed most probative by the Board 
demonstrates that the Veteran's glaucoma is not causally related 
to service or to the Veteran's service-connected type II diabetes 
mellitus.  Furthermore, that evidence also demonstrates that the 
Veteran's glaucoma is not aggravated by his service-connected 
type II diabetes mellitus.  As there is a preponderance of 
evidence against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for the Veteran's eye disorder, 
claimed as glaucoma, as secondary to the Veteran's service-
connected disabilities is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


